Citation Nr: 0719547	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-29 355 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder to include a mood disorder, 
dysthymia, schizotypical personality disorder, and 
schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
Army National Guard from March 26, 1987 to July 20, 1987.  No 
active duty was performed. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.   

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board also received additional evidence from the veteran 
at the January 2007 Travel Board hearing, which was 
accompanied by a waiver of initial RO consideration of the 
new evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2006).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.        


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed December 2001 rating decision, the RO 
determined that no new and material evidence had been 
presented to reopen the veteran's service connection claim 
for schizoaffective disorder.  The RO explained that the 
veteran had submitted many treatment records showing that he 
had been treated for schizoaffective disorder since 1996; 
however, none of the evidence made reference to the veteran's 
brief period of active duty for training in 1987.  

3.  Evidence received subsequent to December 2001 is evidence 
not previously submitted that relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.  

4.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed psychiatric disorder 
is related to his military service.  


CONCLUSIONS OF LAW

1.  The December 2001 RO decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder to include a mood disorder, dysthymia, 
schizotypical personality disorder, and schizoaffective 
disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 
20.1103 (2006).  

3.  An acquired psychiatric disorder to include a mood 
disorder, dysthymia, schizotypical personality disorder, and 
schizoaffective disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.159, 3.303, 
4.9, 4.127 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in March 2005, the RO advised the 
veteran that he was previously denied service connection for 
a mental illness (now claimed as a psychiatric disorder) in 
December 2001 and that decision was final.  The RO also 
advised the veteran that he needed to submit new and material 
evidence to reopen his claim and defined new and material as 
evidence submitted to VA for the first time that pertained to 
the reason his claim was previously denied.  The RO explained 
that the veteran's claim was previously denied because there 
was no evidence of treatment in the veteran's service medical 
records or within one year of discharge.  The RO further 
noted that new and material evidence must raise a reasonable 
possibility of substantiating the claim and advised the 
veteran of what the evidence must show to establish 
entitlement to the underlying claim of service connection.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, the 
veteran was specifically asked to provide any evidence in his 
possession that pertained to his claim.  38 C.F.R. § 3.159 
(b)(1) (2006).  

The Board observes that the March 2005 VCAA notice letter did 
not address the elements of degree of disability or effective 
date with respect to the veteran's claim and the veteran was 
not advised of such elements prior to the initial denial of 
his claim.  Nonetheless, such notice defects constitute 
harmless error in this case as the veteran's claim for 
service connection is being denied for reasons explained in 
greater detail below and, consequently, no disability rating 
will be assigned.  

The Board further notes that the RO provided the veteran with 
a copy of the June 2005 rating decision, and the Statements 
of the Case (SOCs) dated in August 2005 and September 2005, 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled the 
veteran's January 2007 Travel Board hearing.  The Board also 
notes that the veteran's service medical records, private 
medical records and correspondence pertaining to a 
psychiatric disorder from 1990 to 2007, Social Security 
Administration (SSA) records, and June 1992 VA examination 
reports are of record.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	New and Material Evidence

Legal Criteria
 
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

As the veteran's application to reopen his claim for 
entitlement to service connection was initiated in February 
2005, the revised definition of "new and material evidence" 
is applicable to his claim.

Analysis

In the December 2001 rating decision, the RO determined that 
the veteran had not submitted new and material evidence 
sufficient to reopen his claim for schizoaffective disorder.  
The RO explained that the veteran had submitted many 
treatment records showing that he had been treated for 
schizoaffective disorder since 1996; however, none of the 
evidence made reference to the veteran's brief period of 
active duty for training in 1987.  The veteran received 
notification of the latest denial of his claim and his 
appellate rights by virtue of December 2001 correspondence; 
however, he did not appeal the decision at that time and the 
decision became final.  The Board notes that the evidence of 
record at the time of the December 2001 rating decision 
included the veteran's service medical records, numerous 
private treatment records and related correspondence dated 
from July 1990 to April 2001, the June 1992 VA examination 
report, the Social Security Administration decision regarding 
the veteran's receipt of disability benefits and related 
medical records, a written statement from the veteran's wife, 
and numerous written statements from the veteran.  

The evidence received since December 2001 consists of private 
treatment records dated from September 2003 to January 2005, 
a private psychiatric evaluation dated in August 1990, 
correspondence dated in January 2007 from E.A.M., D.O., 
multiple written statements from the veteran dated from 
January 2005 to January 2007, and the January 2007 Board 
hearing transcript.  As the aforementioned evidence was not 
previously considered by VA prior to the December 2001 rating 
decision, the Board finds that it qualifies as "new" 
evidence.  

After reviewing the new evidence, the Board additionally 
finds that material evidence has been received.  In 
particular, E.A.M., D.O. noted in the January 2007 letter 
referenced above that the veteran's current schizoaffective 
mood disorder was exacerbated by the "severe physical and 
emotional stress" he experienced during his National Guard 
service.
  
In sum, evidence received subsequent to the December 2001 
rating decision was not previously considered by VA, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  Indeed, the newly submitted evidence contains a 
competent medical opinion that links the veteran's current 
diagnosis of schizoaffective mood disorder to his National 
Guard service in 1987.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection of an acquired psychiatric disorder is reopened.




III.	Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (West 2002).  As a general matter, service connection 
for a disability on the basis of the merits of such claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

A veteran is presumed to have been in sound condition at the 
time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2006).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2006).  See 
Falzone v. Brown,                8 Vet.App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R.           § 3.303(c) 
(2006).   A defect is a structural or inherent abnormality or 
condition that is more or less stationary in nature.  
VAOPGCPREC 82-90.  A disease may be defined as any deviation 
from or interruption of the normal structure or function of 
any part, organ, or system of the body that is manifested by 
a characteristic set of symptoms and signs and whose 
etiology, pathology, and prognosis may be known or unknown.  
Id.  Service connection may be granted for diseases of 
congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service. Id.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2006).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state, under 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2006).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  


III.	Analysis 

The medical evidence of record clearly shows that the veteran 
is currently diagnosed with an acquired psychiatric disorder.  
Most recently, E.A.M., D.O. wrote in January 2007 
correspondence that the veteran currently suffers from 
schizoaffective mood disorder.  The veteran's private 
treatment records from September 2003 to January 2005 also 
include multiple clinical findings of a mental disorder to 
include bipolar disorder, schizoaffective disorder, dis-
associative disorder NOS, major depression, and post-
traumatic stress disorder (PTSD).  While there is evidence 
suggesting that the veteran is additionally diagnosed with a 
current personality disorder, personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation and are, consequently, not entitled to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006).

The Board additionally notes that there is conflicting 
evidence regarding whether the veteran suffered from a 
psychiatric disorder prior to service.  The veteran's 
National Guard enlistment examination report contains no 
reference to a pre-existing psychiatric disorder and shows 
that his psychiatric evaluation was normal at that time.  In 
addition, the veteran's treatment records first note a 
diagnosis of a psychiatric disorder in 1990, approximately 3 
years after discharge from service.  On the other hand, 
mental health examiners have routinely indicated that the 
veteran's psychiatric disorder began before his period of 
active duty for training and was aggravated by his military 
service.  Indeed, E.A.M., D.O. wrote in January 2007 that the 
veteran's schizoaffective mood disorder was exacerbated by 
the severe physical and emotional stress caused by his 
National Guard service.  The veteran has also contended that 
his pre-existing psychological disorder was aggravated by his 
period of active duty for training. 

Nevertheless, the veteran's service medical records are 
absent of any complaints, findings, or treatment for 
psychological problems or references to severe physical 
stress.  Although an October 1990 private treatment record 
notes that the veteran told his examining physician that he 
had taken an overdose of Valium three years before, the 
veteran made no reference to service and there is no 
indication in the service medical records that the veteran's 
reported overdose occurred during that time.  Thus, the 
evidence does not show that the veteran's psychiatric 
disorder was either caused or aggravated by his period of 
active duty for training as there is no evidence of any 
psychiatric problems during that period.  

In the absence of evidence showing psychiatric problems in 
service or evidence of an increase in severity of a pre-
existing psychiatric disorder during service, service 
connection for the veteran's claimed psychiatric disorder is 
not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder to include a mood disorder, 
dysthymia, schizotypical personality disorder, and 
schizoaffective disorder and the claim is reopened.

Entitlement to service connection for an acquired psychiatric 
disorder to include a mood disorder, dysthymia, schizotypical 
personality disorder, and schizoaffective disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


